Citation Nr: 1622269	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-43 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), with anxiety and panic attacks with secondary depression and episodic alcohol abuse secondary to PTSD, in sustained early remission, rated as 50 percent disabling prior to February 13, 2009 and 70 percent disabling from February 13, 2009 to October 19, 2011.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2012, the AOJ partially granted the Veteran's claim for an increased rating for PTSD and assigned a rating of 100 percent, effective October 19, 2011. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating prior to October 19, 2001 has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran submitted a February 2013 letter from the Social Security Administration (SSA) indicating that he had been awarded disability benefits beginning in September 2011 and that he had been disabled under their rules since March 2009.  The Veteran had previously indicated in a March 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he was unable to secure or follow any substantially gainful occupation due to his PTSD.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

